Citation Nr: 0905255	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-20 241	)	DATE
	)
	)


THE ISSUE

Whether a May 26, 2006, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for vision problems with implanted contact lens, including as 
a result of exposure to Agent Orange, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1970.  He was awarded the Purple Heart and a Combat Action 
Ribbon.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a May 26, 
2006, Board decision that denied entitlement to service 
connection for vision problems with implanted contact lens, 
including as a result of exposure to Agent Orange.  


FINDINGS OF FACT

1.  In a May 26, 2006, decision, the Board denied the 
veteran's claim of entitlement to service connection for 
vision problems with implanted contact lens, including as a 
result of exposure to Agent Orange.

2.  The correct facts, as they were known at the time of the 
May 26, 2006, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The May 26, 2006, Board decision denying entitlement to 
service connection for vision problems with implanted contact 
lens, including as a result of exposure to Agent Orange, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

As the Board observed in the May 26, 2006, decision, the VA 
Regional Office (RO) in Waco, Texas, denied service 
connection for a vision problem in a January 2002 rating 
decision.  The Board denied service connection in its 
decision.  

The veteran alleges CUE in the Board's May 26, 2006 decision 
on two bases.  First, that the Board should have applied 38 
C.F.R. § 3.311(b)(2)(xvi) because his vision problem was the 
result of "posterior subcapsular cataracts."  Second, that 
VA failed to notify him of the evidence or information needed 
to help him substantiate his claim.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  Therefore, 
the veteran's argument that VA's failure to notify him about 
what evidence was needed to substantiate his claim 
constitutes CUE is not valid.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the first 
argument advanced by the veteran alleges CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b).  

In its May 26, 2006 decision, the Board found that the 
veteran's service treatment records (STRs) were negative for 
visual symptoms or diagnosis of an eye problem.  The 
veteran's private records showed normal eyes in 1970, and 
first treatment for visual symptoms in March 1997 when he was 
diagnosed with "visual acuity," and his eyesight was noted 
to be 20/30 in both eyes.  The Board acknowledged a statement 
from the veteran's former employer, who thought the veteran 
had vision problems in the late 1970s.  The Board denied the 
claim because defective visual acuity is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008); see also Beno v. Principi, 3 
Vet. App. 439 (1992).  

Even assuming that the veteran had an eye disability for 
which service connection could be granted, the Board found 
that the veteran's eyes were noted to be normal upon 
separation from service and at an April 1970 VA examination.  
There was a 27 year gap between when the veteran left service 
and his March 1997 diagnosis of visual acuity problems.  The 
Board found that this significant period of time without 
treatment for the claimed disorder showed that there was no 
continuity of symptomatology, and weighed heavily against his 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board acknowledged the veteran's statement that 
his private physician, Dr. D., related his problem for 
service, but concluded that "hearsay medical evidence" is 
not competent evidence to support a claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Lastly, the Board found that the veteran had not been 
diagnosed with a disease that was attributable to exposure to 
herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  

At the time of the May 26, 2006, Board decision, the laws and 
regulations governing the grant of service connection were 
essentially the same as now.  In that decision, the Board 
stated the law and regulations provided that service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
The Board stated that loss of visual acuity is not a 
compensable disability for VA purposes.  38 C.F.R. 
§§3.303(c), 4.9 (2006).  The Board also stated that diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  

In light of the foregoing, the Board finds that the veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on May 26, 
2006.  He also did not show that the law was incorrectly 
applied.  

The veteran argues that the Board should have applied 38 
C.F.R. § 3.311(b)(2)(xvi) to his claim.  38 C.F.R. § 3.311 
pertains to claims based upon exposure to ionizing radiation.  
38 C.F.R. § 3.311(b)(2)(xvi) is the specific regulation that 
lists posterior subcapsular cataracts as a "radiogenic 
disease."  When his appeal was before the Board in May 2006, 
he did not contend that he was exposed to radiation in 
service.  Additionally, there was no medical evidence of 
record to show that he had posterior subcapsular cataracts.  
There was no basis for consideration of the claim under the 
provisions of 38 C.F.R. § 3.311.  The veteran has not shown 
not shown that, but for incorrect application of statutory or 
regulatory provisions, the outcome of the claim would have 
been manifestly different.  

Accordingly, the Board concludes that there was no CUE in the 
May 26, 2006, Board decision denying entitlement to service 
connection for vision problems with implanted contact lens, 
including as a result of exposure to Agent Orange.


ORDER

The veteran's motion to revise or reverse the May 26, 2006, 
Board decision that denied his claim of entitlement to 
service connection for vision problems with implanted contact 
lens, including as a result of exposure to Agent Orange, is 
denied.




                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



